Citation Nr: 1109937	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-36 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left shoulder disorder.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for a left ankle disorder.

6.  Entitlement to an initial evaluation in excess of 10 percent for sciatica with left hip pain.

7.  Entitlement to an initial evaluation in excess of 10 percent for right ankle degenerative joint disease.

8.  Entitlement to an initial compensable evaluation for repair of the ACL ligament and medial menisectomy of the left knee.
REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from June 1988 to August 1988 and from May 2004 to May 2005.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Wilmington, Delaware, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, remand is necessary so that the Veteran is afforded every possible consideration.  Upon receipt of relevant evidence after the initiation of an appeal and before transfer of the records to the Board, the RO must issue a supplemental statement of the case addressing the new evidence.  38 C.F.R. § 19.37 (2010).  If the claims file is transferred to the Board before the RO considers the evidence, the Board must remand the appeal to the RO for review unless the veteran submits a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2010).

In this case, the RO issued a September 2009 statement of the case regarding the claims on appeal.  In February 2010, the appeal was certified to the Board.  In October 2010, the Board received additional medical records from the Veteran without a waiver of RO consideration.  Thereafter, the Board sent a letter to the Veteran requesting that he clarify whether he wished to waive RO consideration of the evidence or have the appeal remanded for RO consideration.  In a January 2011 response, the Veteran requested that his appeal be remanded for RO consideration in the first instance.  Accordingly, remand is required so that the RO may readjudicate the Veteran's claims including the additional evidence.  

Accordingly, the case is REMANDED for the following action:

In light of the additional evidence submitted without a waiver of RO jurisdiction, the RO must readjudicate the issues on appeal.  If the benefits sought are not resolved to the Veteran's satisfaction, the RO must provide the Veteran with a supplement statement of the case and an opportunity to respond

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


